 Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 1 of 61 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, New Jersey 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiffs
Adapt Pharma Operations Limited,
Adapt Pharma Inc.,
Adapt Pharma Limited,
and Opiant Pharmaceuticals, Inc.


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



ADAPT PHARMA OPERATIONS
LIMITED, ADAPT PHARMA INC.,                    Civil Action No. _________
ADAPT PHARMA LIMITED, and
OPIANT PHARMACEUTICALS, INC.,                  COMPLAINT FOR PATENT
                                               INFRINGEMENT
            Plaintiffs,
                                               (Filed Electronically)
  v.

PERRIGO UK FINCO LIMITED
PARTNERSHIP,

            Defendant.



       Plaintiffs Adapt Pharma Operations Limited (“Adapt Limited”), Adapt Pharma Inc.

(“Adapt Inc.”), Adapt Pharma Limited (“Adapt Pharma”), and Opiant Pharmaceuticals, Inc.

(“Opiant,” together with Adapt Limited, Adapt Inc., and Adapt Pharma, “Plaintiffs”), by their

undersigned attorneys, for their Complaint against Defendant Perrigo UK FINCO Limited

Partnership (“Perrigo” or “Defendant”), allege as follows:
 Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 2 of 61 PageID: 2



                                     Nature of the Action

       1.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 100, et seq., as well as the Declaratory Judgment Act, 28 U.S.C. §§ 2201–02,

arising from Perrigo’s filing of Abbreviated New Drug Application (“ANDA”) No. 211951

(“Perrigo’s ANDA”) with the United States Food and Drug Administration (“FDA”) seeking

approval to commercially market generic versions of Adapt Limited’s naloxone hydrochloride

nasal spray, 4 mg/spray (“Perrigo’s Proposed Product”) prior to the expiration of United States

Patent No. 10,085,937 (the “’937 patent”), owned by Adapt Pharma and Opiant.

                                          The Parties

       2.      Plaintiff Adapt Limited is a limited company organized and existing under the

laws of the Republic of Ireland, with a principal place of business at 45 Fitzwilliam Square,

Dublin 2, Ireland.

       3.      Plaintiff Adapt Inc. is a corporation organized and existing under the laws of

Delaware, with a principal place of business at 100 Matsonford Road, Building 4, Suite 201,

Radnor, PA 19087.

       4.      Plaintiff Adapt Pharma is a limited company organized and existing under the

laws of the Republic of Ireland, with a principle place of business at 45 Fitzwilliam Square,

Dublin 2, Ireland.

       5.      Plaintiff Opiant is a corporation organized and existing under the laws of

Delaware, with a principal place of business at 201 Santa Monica Boulevard, Suite 500, Santa

Monica, CA 90401.

       6.      On information and belief, Perrigo is a limited partnership organized and existing

under the laws of the United Kingdom, having a place of business at Braunton, Devon, EX33

2DL, United Kingdom.


                                               2
 Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 3 of 61 PageID: 3



       7.        On information and belief, Perrigo is in the business of marketing, distributing,

and/or selling pharmaceutical drugs, including generic pharmaceutical drugs manufactured by

Perrigo, throughout the United States, including in this Judicial District.

                                         The ’937 Patent

       8.        On October 2, 2018, the USPTO duly and lawfully issued the ’937 patent,

entitled, “Nasal Drug Products and Methods of Their Use.” The ’937 patent is assigned to Adapt

Pharma and Opiant. Adapt Limited is the exclusive licensee of all rights in the ’937 patent that

are relevant to this litigation. A copy of the ’937 patent is attached hereto as Exhibit A.

                         The NARCAN® Nasal Spray 4 mg Drug Product

       9.        Adapt Limited holds an approved New Drug Application (“NDA”) under Section

505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

naloxone hydrochloride nasal spray, 4 mg/spray (NDA No. 208411), which it sells under the

trade name NARCAN® Nasal Spray. NARCAN® Nasal Spray is the first and only FDA-approved

nasal spray for the emergency treatment of known or suspected opioid overdose, as manifested

by respiratory depression and/or central nervous system depression. The claims of the ’937

patent cover, inter alia, methods of use and administration of formulations containing naloxone

hydrochloride.

       10.       Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the ’937 patent

is listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), with respect to NARCAN® Nasal Spray.

                                     Jurisdiction and Venue

       11.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.




                                                  3
 Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 4 of 61 PageID: 4



        12.     On information and belief, Perrigo is in the business of, among other things,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,

including generic drug products, throughout the United States, including in this Judicial District.

On information and belief, this Judicial District will be a destination for the generic drug product

described in Perrigo’s ANDA. On information and belief, Perrigo prepares and/or aids in the

preparation and submission of ANDAs to the FDA.

        13.     This Court also has personal jurisdiction over Perrigo because Perrigo has

purposefully availed itself of the rights and benefits of New Jersey law by engaging in systematic

and continuous contacts with the State of New Jersey. On information and belief, Perrigo

regularly and continuously transacts business within New Jersey, including by making

pharmaceutical products for sale in New Jersey and selling pharmaceutical products in New

Jersey. On information and belief, Perrigo derives substantial revenue from the sale of those

products in New Jersey and has availed itself of the privilege of conducting business within New

Jersey. For example, Perrigo’s website lists “New Jersey” under its “Global Presence” section.

Global Presence, https://www.perrigouk.co.uk/about/global-presence.aspx (last accessed October

24, 2018). Perrigo’s website also states that Perrigo is “a leading global healthcare company that

develops,     manufactures   and   distributes,”       among   other   things,   “prescription   (Rx)

pharmaceuticals.” Id. On information and belief, Perrigo derives substantial revenue from

selling generic pharmaceutical products throughout the United States, including in this Judicial

District.

        14.     This Court has personal jurisdiction over Perrigo by virtue of, inter alia, its

systematic and continuous contacts with the State of New Jersey. On information and belief,

Perrigo purposefully has conducted and continues to conduct business in this Judicial District.




                                                   4
 Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 5 of 61 PageID: 5



        15.     On information and belief, Perrigo intends a future course of conduct that

includes acts of patent infringement in New Jersey. These acts will lead to foreseeable harm and

injury to Plaintiffs in New Jersey and in this Judicial District. For example, on information and

belief, Perrigo will work towards the regulatory approval, manufacturing, use, importation,

marketing, offer for sale, sale, and distribution of generic pharmaceutical products, including

Perrigo’s ANDA Products, throughout the United States, including in New Jersey and in this

Judicial District, prior to the expiration of the ’937 patent.

        16.     On information and belief, Perrigo was sued for patent infringement in this

Judicial District, did not contest personal jurisdiction in this Judicial District, and availed itself to

this Judicial District through the assertion of counterclaims in at least the following case: Dow

Pharmaceutical Sciences, Inc., et al., v. Perrigo UK Finco Limited Partnership, et al., Civil

Action No. 17-754 (SRC)(CLW) (D.N.J.).

        17.     On information and belief, Perrigo was previously sued in this Judicial District

and did not challenge venue in at least the following case: Dow Pharmaceutical Sciences, Inc.,

et al., v. Perrigo UK Finco Limited Partnership, et al., Civil Action No. 17-754 (SRC)(CLW)

(D.N.J.).

        18.     In the alternative, this Court has personal jurisdiction over Perrigo because the

requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a) Plaintiffs’ claims arise

under federal law; (b) Perrigo is a foreign defendant not subject to general personal jurisdiction

in the courts of any state; and (c) Perrigo has sufficient contacts with the United States as a

whole, including, but not limited to, preparing and submitting ANDAs to the FDA and/or

manufacturing, importing, offering to sell, and/or selling pharmaceutical products that are




                                                   5
 Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 6 of 61 PageID: 6



distributed throughout the United States, such that this Court’s exercise of jurisdiction over

Perrigo satisfies due process.

       19.        Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

1400(b).

                                   Acts Giving Rise To This Suit

       20.        Pursuant to Section 505 of the FFDCA, Perrigo filed Perrigo’s ANDA seeking

approval to engage in the commercial manufacture, use, offer for sale, sale, or importation into

the United States of Perrigo’s Proposed Product before the ’937 patent expires.

       21.        On information and belief, following FDA approval of Perrigo’s ANDA, Perrigo

will use, manufacture, offer to sell, or sell Perrigo’s Proposed Product throughout the United

States, or import such generic products into the United States.

       22.        On information and belief, in connection with the filing of its ANDA as described

above, Perrigo provided a written certification to the FDA, as called for by Section 505 of the

FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Perrigo’s Paragraph IV Certification”), alleging that

the claims of the ’937 patent are invalid, unenforceable, and/or will not be infringed by the

activities described in Perrigo’s ANDA.

       23.        No earlier than October 25, 2018, Perrigo sent written notice of its Paragraph IV

Certification to Plaintiffs (“Perrigo’s October 2018 Notice Letter”). Perrigo’s October 2018

Notice Letter alleged that the claims of the ’937 patent are invalid and/or will not be infringed by

the activities described in Perrigo’s ANDA. Perrigo’s October 2018 Notice Letter also informed

Plaintiffs that Perrigo seeks approval to market Perrigo’s Proposed Product before the ’937

patent expires.




                                                  6
 Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 7 of 61 PageID: 7



                            Count I: Infringement of the ’937 Patent

        24.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        25.     Perrigo’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Perrigo’s Proposed Product, prior to

the expiration of the ’937 patent, constitutes infringement of one or more of the claims of the

’937 patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        26.     A justiciable controversy exists between the parties hereto as to the infringement

of the ’937 patent.

        27.     Unless enjoined by this Court, upon FDA approval of Perrigo’s ANDA, Perrigo

will infringe one or more claims of the ’937 patent under 35 U.S.C. § 271(a), including at least

claim 1, by making, using, offering to sell, selling, and/or importing Perrigo’s Proposed Product

in the United States.

        28.     Unless enjoined by this Court, upon FDA approval of Perrigo’s ANDA, Perrigo

will induce infringement of one or more claims of the ’937 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Perrigo’s

Proposed Product in the United States. On information and belief, upon FDA approval of

Perrigo’s ANDA, Perrigo will intentionally encourage acts of direct infringement with

knowledge of the ’937 patent and with knowledge that its acts are encouraging infringement.

        29.     Unless enjoined by this Court, upon FDA approval of Perrigo’s ANDA, Perrigo

will contributorily infringe one or more claims of the ’937 patent under 35 U.S.C. § 271(c),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Perrigo’s

Proposed Product in the United States. On information and belief, Perrigo knew and knows that




                                                  7
 Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 8 of 61 PageID: 8



Perrigo’s Proposed Product is designed for a use that infringes one or more claims of the ’937

patent, and Perrigo’s Proposed Product lacks a substantial non-infringing use.

       30.     Plaintiffs will be substantially and irreparably damaged and harmed if Perrigo’s

infringement of the ’937 patent is not enjoined.

       31.     Plaintiffs do not have an adequate remedy at law.

       32.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.      A Judgment that Perrigo has infringed the ’937 patent by submitting ANDA

No. 211951;

       B.      A Judgment that Perrigo has infringed, and that Perrigo’s making, using, offering

to sell, selling, or importing Perrigo’s Proposed Product will infringe one or more claims of the

’937 patent;

       C.      An Order that the effective date of FDA approval of ANDA No. 211951 be a date

which is not earlier than the later of the expiration of the ’937 patent, or any later expiration of

exclusivity to which Plaintiffs are or become entitled;

       D.      Preliminary and permanent injunctions enjoining Perrigo and its officers, agents,

attorneys and employees, and those acting in privity or concert with them, from making, using,

offering to sell, selling, or importing Perrigo’s Proposed Product until after the expiration of the

’937 patent or any later expiration of exclusivity to which Plaintiffs are or become entitled;

       E.      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Perrigo, its officers, agents, attorneys and employees, and those acting in privity or

concert with them, from practicing the devices, compositions, formulations, and methods of use


                                                   8
 Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 9 of 61 PageID: 9



and administration claimed in the ’937 patent, or from actively inducing or contributing to the

infringement of claims of the ’937 patent, until after the expiration of the ’937 patent or any later

expiration of exclusivity to which Plaintiffs are or become entitled;

       F.      A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Perrigo’s Proposed Product will directly infringe, induce,

and/or contribute to infringement of the ’937 patent;

       G.      To the extent that Perrigo has committed any acts with respect to the methods of

use and administration claimed in the ’937 patent, other than those acts expressly exempted by

35 U.S.C. § 271(e)(1), a Judgment awarding Plaintiffs damages for such acts;

       H.      If Perrigo engages in the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Perrigo’s Proposed Product prior to the expiration of the

’937 patent, a Judgment awarding damages to Plaintiffs resulting from such infringement,

together with interest;

       I.      A Judgment declaring that the ’937 patent remains valid and enforceable;

       J.      A Judgment finding that this is an exceptional case pursuant to 35 U.S.C. § 285

and awarding Plaintiffs their attorneys’ fees incurred in this action;

       K.      A Judgment awarding Plaintiffs their costs and expenses incurred in this action;

and

       L.      Such further and other relief as this Court may deem just and proper.




                                                  9
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 10 of 61 PageID: 10



Dated: December 7, 2018                      By: s/ Charles M. Lizza
                                                 Charles M. Lizza
                                                 William C. Baton
Of Counsel:
                                                 SAUL EWING ARNSTEIN & LEHR LLP
                                                 One Riverfront Plaza, Suite 1520
Jessamyn S. Berniker
                                                 Newark, New Jersey 07102-5426
David M. Krinsky
                                                 (973) 286-6700
David M. Horniak
                                                 clizza@saul.com
Jessica Palmer Ryen
Anthony Sheh
                                                Attorneys for Plaintiffs
Youlin Yuan
                                                Adapt Pharma Operations Limited,
WILLIAMS & CONNOLLY LLP
                                                Adapt Pharma Inc.,
725 Twelfth Street N.W.
                                                Adapt Pharma Limited, and
Washington, D.C. 20005
                                                Opiant Pharmaceuticals, Inc.
(202) 434-5000

Attorneys for Plaintiffs
Adapt Pharma Operations Limited,
Adapt Pharma Inc., and
Adapt Pharma Limited

Robert Green
Caryn Borg-Breen
Jessica Tyrus
GREEN, GRIFFITH & BORG-BREEN LLP
676 North Michigan Avenue, Suite 3900
Chicago, Illinois 60611
(312) 883-8000

Attorneys for Plaintiff
Opiant Pharmaceuticals, Inc.




                                        10
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 11 of 61 PageID: 11



                      CERTIFICATION PURSUANT TO L. CIV. R. 11.2


        I hereby certify that the matters captioned Adapt Pharma Operations Limited, et al. v.

Teva Pharmaceuticals USA, Inc., et al., Civil Action No. 16-7721 (JLL)(JAD) (consolidated),

Adapt Pharma Operations Limited, et al. v. Teva Pharmaceuticals USA, Inc., et al., Civil Action

No. 18-5752 (JLL)(JAD), and Adapt Pharma Operations Limited, et al. v. Perrigo UK FINCO

Limited Partnership, Civil Action No. 18-15287 (JLL)(JAD), are related to the matter in

controversy because the matter in controversy involves the same plaintiffs, and defendants are

seeking FDA approval to market a generic version of a naloxone hydrochloride drug product in

all of these cases.

        I further certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.




                                                11
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 12 of 61 PageID: 12



Dated: December 7, 2018                      By: s/ Charles M. Lizza
                                                 Charles M. Lizza
                                                 William C. Baton
Of Counsel:
                                                 SAUL EWING ARNSTEIN & LEHR LLP
                                                 One Riverfront Plaza, Suite 1520
Jessamyn S. Berniker
                                                 Newark, New Jersey 07102-5426
David M. Krinsky
                                                 (973) 286-6700
David M. Horniak
                                                 clizza@saul.com
Jessica Palmer Ryen
Anthony Sheh
                                                Attorneys for Plaintiffs
Youlin Yuan
                                                Adapt Pharma Operations Limited,
WILLIAMS & CONNOLLY LLP
                                                Adapt Pharma Inc.,
725 Twelfth Street N.W.
                                                Adapt Pharma Limited, and
Washington, D.C. 20005
                                                Opiant Pharmaceuticals, Inc.
(202) 434-5000

Attorneys for Plaintiffs
Adapt Pharma Operations Limited,
Adapt Pharma Inc., and
Adapt Pharma Limited,

Robert Green
Caryn Borg-Breen
Jessica Tyrus
GREEN, GRIFFITH & BORG-BREEN LLP
676 North Michigan Avenue, Suite 3900
Chicago, Illinois 60611
(312) 883-8000

Attorneys for Plaintiff
Opiant Pharmaceuticals, Inc.




                                        12
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 13 of 61 PageID: 13




                 EXHIBIT A
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 14 of 61 PageID: 14
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 15 of 61 PageID: 15
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 16 of 61 PageID: 16
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 17 of 61 PageID: 17
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 18 of 61 PageID: 18
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 19 of 61 PageID: 19
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 20 of 61 PageID: 20
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 21 of 61 PageID: 21
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 22 of 61 PageID: 22
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 23 of 61 PageID: 23
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 24 of 61 PageID: 24
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 25 of 61 PageID: 25
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 26 of 61 PageID: 26
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 27 of 61 PageID: 27
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 28 of 61 PageID: 28
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 29 of 61 PageID: 29
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 30 of 61 PageID: 30
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 31 of 61 PageID: 31
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 32 of 61 PageID: 32
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 33 of 61 PageID: 33
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 34 of 61 PageID: 34
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 35 of 61 PageID: 35
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 36 of 61 PageID: 36
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 37 of 61 PageID: 37
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 38 of 61 PageID: 38
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 39 of 61 PageID: 39
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 40 of 61 PageID: 40
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 41 of 61 PageID: 41
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 42 of 61 PageID: 42
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 43 of 61 PageID: 43
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 44 of 61 PageID: 44
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 45 of 61 PageID: 45
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 46 of 61 PageID: 46
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 47 of 61 PageID: 47
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 48 of 61 PageID: 48
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 49 of 61 PageID: 49
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 50 of 61 PageID: 50
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 51 of 61 PageID: 51
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 52 of 61 PageID: 52
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 53 of 61 PageID: 53
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 54 of 61 PageID: 54
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 55 of 61 PageID: 55
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 56 of 61 PageID: 56
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 57 of 61 PageID: 57
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 58 of 61 PageID: 58
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 59 of 61 PageID: 59
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 60 of 61 PageID: 60
Case 2:18-cv-16987-JLL-JAD Document 1 Filed 12/07/18 Page 61 of 61 PageID: 61
